DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 28 December 2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection, pertaining to the amendment after non-final rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        

Response to Arguments
Applicant's arguments filed with respect to the claimed not shown subject matter of claim 13 have been fully considered but they are not persuasive. Applicant argues that Figure 7 shows “a fleet of TRUs”.  Examiner respectfully notes that while, according to Applicant’s  .
Applicant’s arguments regarding Examiner’s persistence in “relying on the alleged fact that referenced characters 22, 4A, 4B, and 4C are not mentioned in the description” have been considered but are not persuasive.  Upon reviewing Applicant’s submission from 18 Mary 2020, it appears that Applicant’s intended amendment to the Specification was attached to the claims during processing since Applicant did not number pages 12-15 (which according to Applicant’s cover page was intended to include the Amendments to the Specification).  Attached, please find an Appendix indicating proper format for submission to the office.  Following such format will allow for easier processing by the office automation systems, and would reduce situations where “Apparently, the examiner has overlooked the previous response to the office action”.  To improve the clarity of the record, Examiner has attached Applicant’s specification submission with the stamp “DO NOT ENTER” as it is believed to add new matter to the disclosure.  Please see below.      
Examiner notes that upon further consideration, Examiner has added rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) necessitated by the amendment after non-final rejection. Please see below.  
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are moot.  
Applicant continues to argue about the phase “high efficiency” which no longer appears in the claims.  Thus, this argument is moot.  Examiner again notes that Applicant’s arguments concerning the prior art are directed at limitations not claimed, as Zero Emissions is a preamble limitation and “for semi-trailers” is an intended use recitation.  The Kato reference meets intended use recitation “for semi-trailers”, since it 
Regarding Examiner’s previous use of Official Notice, Examiner again notes that since Applicant failed to traverse Examiner’s finding of fact in the matters for which Official Notice was relied, Examiner’s prior Official Notice remains taken as Applicant-Admitted-Prior-Art (see MPEP 2144.03C).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, and motivation to combine the references is found in both the references themselves, as cited, and/or in the knowledge generally available to one having ordinary skill in the art.
Regarding Applicant’s arguments concerning the Harrison reference, Applicant is again arguing about features which are not claimed, i.e “solar array” of solar equipped trailers for a zero-emission micro-grid, an array of solar panels on the trailers so that the batteries do not have to be arrayed.  
Applicant is again encouraged to contact the Examiner to schedule an interview if Applicant believes discussion would help advance prosecution.  

Specification
The amendment filed 18 May 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Since reference characters 4A, 4B, and 4C were omitted from the text of the original disclosure, there is no support for reference characters 4A, 4B, and 4C referring to “refrigerator supply duct”, “freezer supply duct”, and “return air duct”, respectively.  Similarly, since reference character 22 was omitted from the text of the original disclosure, there is no support for reference character 22 referring to the evaporator coil.  Examiner notes that if resubmitted, Examiner will accept the resignation of reference character #3 to #8, as this does appear to correct an obvious error.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fleet of TRUs”” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22, 4A, 4B, 4C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "3" and "8" have both been used to designate “electric motor”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 5, 6, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1, 2, 5, 6, and 9-14 were amended to recite “zero emissions”.  Applicant’s disclosure does not provide support for “zero emissions”, as emissions will have been generated during the production of the components of the TRU.  Applicant perhaps has support for “The battery/solar-powered TRU has zero emissions during operation”, but not for “zero emissions” generally.  Accordingly “zero emissions” as recited in claims 1, 2, 5, 6, and 9-14 raises the issue of new matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “said freezer zone” and “said refrigeration zone”. Applicant’s Amendment from May 2020 has cancelled the antecedent basis for the above 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 5, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 4,899,554) in view of Kirkpatrick (US 4,970,496): both previously cited.
Regarding claim 1, Kato et al. discloses a zero emissions battery powered transport refrigeration unit with zone isolation (see at least column 4, lines 15-32: at least the battery or commercial power source would meet “zero emissions”) comprising: 5a refrigeration air handling system for semi-trailers wherein air is 10extracted, said extracted air being distributed to each said refrigeration zone to control a single zone temperature, or multiple temperatures in multiple zones, by airflow control using a combination of 15fans, ducts, gates and air temperature (see at least column 4, lines 15-32; Figures 6 and 7, fan #82; partitions #69/#69a/#69b).
Kato et al. does not disclose, in the same embodiment, a plurality of fans.  However, Kato et al. does disclose, in an alternative embodiment, a plurality of fans (see at least Figures 2 and 3, fans #52).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the transport refrigeration unit of Kato et al. with a plurality of fans, since such provision is an art recognized alternative, as recognized by Kato et al. (see at least column 2, lines 50-59; column 3, lines 42-47), and would provide the benefit of easier control of airflow to the various spaces/zones.   
Kato et al. does not disclose wherein air is extracted directly from a post evaporator cold-air chamber of said freezer zone.
Kirkpatrick teaches another refrigeration unit wherein air is extracted directly from a post evaporator cold-air chamber of said host freezer zone (see at least column 3, lines 55-68).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration unit of Kato et al. with wherein air is extracted directly from a post evaporator cold-air chamber of said host freezer zone, as taught by Kirkpatrick, to improve the refrigeration unit of Kato et al. by allowing for distribution of excess chilling from the freezer evaporator, thus improving the efficiency of the refrigeration unit of Kato et al.
Regarding claim 2, Kato et al. further discloses wherein, in addition, there is a battery that powers said TRU refrigeration system (see at least column 4, lines 15-32).
Kato et al. is silent regarding that consumes less than 18Kwh of electrical energy.
It would, however, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the battery in the refrigeration unit of Kato et al. with that consumes less than 18Kwh of electrical energy since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
Regarding claim 5, Kato et al. further discloses wherein, in addition, there is a compressor (see at least column 4, lines 15-32).
Kato et al. is silent regarding driven by a motor selected from the group consisting of: i. a direct current brushed motor; 25ii. a direct current brushless motor, iii. an induction alternating current motor with a direct current to alternating current converter.
Examiner notes, however, that in order to be capable of being powered by the battery the compressor of Kato et al. must be driven by a motor.  Accordingly, Examiner takes OFFICIAL NOTICE, now taken as Applicant-Admitted-Prior-Art, that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the compressor in the refrigeration unit of Kato et al. with driven by a motor selected from the group consisting of: i. a direct current brushed motor; 25ii. a direct current brushless motor, iii. an induction alternating current motor with a direct current to alternating current converter, since all were old and well-known in the art to provide motive force for a compressor in a refrigeration system.  
Regarding claim 6, Kato et al. in view of OFFICIAL NOTICE, now taken as Applicant-Admitted-Prior-Art further, discloses wherein the motor can be a separate component from the 30compressor or integral with the compressor (Examiner notes that the motor must be either integral or separate).  
Regarding claim 14, Kato et al. in view of Kirkpatrick is silent regarding wherein airflow ducts are recessed into a ceiling of said refrigeration zones.
However, Examiner takes OFFICIAL NOTICE, now taken as Applicant-Admitted-Prior-Art, that such provision is old and well-known in the art.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Kato et al. in view of Kirkpatrick with wherein airflow ducts are recessed into a ceiling of said refrigeration zones, since such provision was old and well-known in the art and would provide the predictable benefit of providing a uniform ceiling height with the unit, thus preventing injury due to non-uniform protrusions; such would also improve the aesthetic design of the unit.   

Claims 9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Kirkpatrick, as applied to claims 1 or 2 above, and further in view of Harrison (US 2007/0187957: previously cited).
Regarding claim 9, Kato et al. in view of Kirkpatrick does not disclose wherein a solar panel is used to charge said battery and 10run said TRU refrigeration system.
Harrison teaches another refrigeration unit, wherein a solar panel is used to charge said battery and 10run said TRU refrigeration system (see at least paragraphs [0006]; [0017]: Examiner notes that the combination with the above will run the refrigeration system).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration unit of Kato et al. in view of Kirkpatrick with wherein a solar panel is used to charge said battery and 10run said TRU refrigeration system, as taught by Harrison, to improve the unit of Kato et al. in view of Kirkpatrick by ensuring a constant supply of energy to the batteries, thus improving the TRU by allowing for secondary power and/or secondary distribution of excess power (see at least Harrison paragraph [0002]).  
Regarding claim 11, Kato et al. in view of Kirkpatrick does not disclose wherein there is, in addition, a backup wheel generator system that only makes power during deceleration.
Harrison teaches another refrigeration unit wherein there is a backup wheel generator system that only makes power during deceleration (see at least paragraphs [0021]-[0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration unit of Kato et al. in view of Kirkpatrick with wherein there is, in addition, a backup wheel generator system that only makes power during deceleration, as taught by Harrison, to improve the unit of Kato et al. in view of Kirkpatrick, and by ensuring a constant supply of energy to the batteries, thus improving the TRU by allowing for secondary power and/or secondary distribution of excess power (see at least Harrison paragraph [0002]).  
Regarding claim 12, Kato et al. as modified by Harrison further discloses wherein said zero emissions battery powered TRU is 20programmed to continuously produce power during emergency low-battery voltage situations (see at least Kato et al. column 4, lines 15-32: the device may receive power from engine, battery, or commercial power source, which is indicative of continuous power; see also Harrison paragraphs [0006]-[0007]).  
Regarding claim 13, Kato et al. in view of Kirkpatrick disclose the zero emissions battery powered TRU as claimed in claim 1 (see rejection, above).  
Kato et al. in view of Kirkpatrick is silent regarding an electric power generation plant comprising a fleet equipped with solar panels, ganged together in a charging network.  
Harrison teaches an electric power generation plant comprising a fleet equipped with solar panels, ganged together in a charging network (see at least paragraphs [0006]-[0007]: a fleet is ganged together to form an emergency energy network capable of charging).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the unit of Kato et al. in view of Kirkpatrick, as an electric power generation plant comprising a fleet equipped with solar panels, ganged together in a charging network, as taught by Harrison, to improve the unit of Kato et al. in view of Kirkpatrick .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Kirkpatrick and Harrison as applied to claim 9 above, and further in view of Strathman (US 4,367,633: previously cited).
Regarding claim 10, Kato et al. in view of Kirkpatrick and Harrison does not disclose wherein said solar panel is a power generation source and generated power is sufficient to supply all the power necessary to run said refrigeration unit.
Strathman teaches another refrigeration unit, wherein said solar panel is a power generation source and said generated power is sufficient to supply all the power necessary to run said refrigeration unit (see at least column 1, lines 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the refrigeration unit of Kato et al. in view of Kirkpatrick, and Harrison with wherein said solar panel is a power generation source and generated power is sufficient to supply all the power necessary to run said refrigeration unit, as taught by Strathman, to improve the unit of Kato et al. in view of Kirkpatrick and Harrison by allowing for use of the unit in remote areas or underdeveloped countries (see at least column 2, lines 3-9).  

Conclusion
Applicant's prior amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763